NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HYEONJOO MUNDKOWSKY, (H.M.),                    No. 15-56147
Individual,
                                                D.C. No. 2:14-cv-00599-CAS-CW
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

COUNTY OF LOS ANGELES, a Public
Entity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Hyeonjoo Mundkowsky appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. §§ 1983 and 1985 action alleging various federal and

state law claims stemming from custody proceedings. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Cafasso, U.S. ex rel. v. Gen.

Dynamics C4 Sys., Inc., 637 F.3d 1047, 1053, 1055 n.4 (9th Cir. 2011) (dismissal

under Federal Rule of Civil Procedure 12(b)(6) or 12(c)); First Nat’l Bank v.

Russell (In re Russell), 76 F.3d 242, 244 (9th Cir. 1996) (dismissal based on

collateral estoppel). We affirm.

      The district court properly dismissed Claims 1, 2, and 3 of Mundkowsky’s

complaint as barred by the doctrine of collateral estoppel. See In re Russell, 76

F.3d at 244-45 (setting forth elements of collateral estoppel under California law);

see also In re Joshua J., 46 Cal. Rptr. 2d 491, 497 (Ct. App. 1995) (giving

preclusive effect to prior judgment of dependency court).

      The district court properly dismissed Claims 4, 6, and 7 of Mundkowsky’s

complaint because Mundkowsky failed to allege facts sufficient to state a plausible

claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (plaintiff must

plead sufficient factual matter to allow the court to draw a reasonable inference

that the defendant is liable for the alleged misconduct).

      The district court did not abuse its discretion in dismissing Mundkowsky’s

remaining state law claims. See Notrica v. Bd. of Sup’rs of Cty. of San Diego, 925

F.2d 1211, 1213-14 (9th Cir. 1991) (setting forth standard of review and explaining

that judicial economy, convenience, and fairness to litigants should be considered

in deciding whether to hear pendant state law claims).


                                          2                                     15-56147
      The district court did not abuse its discretion by denying Mundkowsky’s

applications for entry of default judgment. See Eitel v. McCool, 782 F.2d 1470,

1471-72 (9th Cir. 1986) (setting forth the standard of review and factors for

determining whether to enter default judgment).

      We do not consider any arguments not specifically and distinctly raised in

the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                         3                                      15-56147